 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDperience is required of these three groups than that of the averageproduction employee in this particular plant.Furthermore there isnothing in the record to show that their inspection duties involve anygreater discretion or responsibility than that of the usual productioninspector whom the Board normally includes in production and main-tenance bargaining units.We thus find no merit either in the Pe-titioner's contention that only group (a) employees should be includedin the unit, nor in the Employer's contention that all of research andengineering employees should be excluded.We shall include em-ployees in groups (a), (b), and (c) in the unit.'We find that all production and maintenance employees employedat the Bristol plant of the Employer, including the employees of theengineering and research department who perform "quality control"duties, electrical testing and final testing of radio sets, but excludingall other employees of the research and engineering department, officeand clerical employees, watchmen, foremen, assistant foremen, work-ing foremen, and all other supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining, within.the meaning of Section 9 (b) of the Act.8[Text of Direction of Election omitted from publication in thisvolume.]4Although the unit as certified in 1947 excluded all research and engineering employees,that unit,as noted above,was based on a consent election and is not determinative.8At the hearing the Petitioner stated that they were desirous of representing any addi-tional employees of the research and engineering department found to be properly includedwithin the unit.The Petitioner's showing is sufficient for the broader unit,herein foundappropriate.COLUMBIA BROADCASTING SYSTEM, INC., AND COLUMBIA BROADCASTINGSYSTEM, INC., OF CALIFORNIA 1andNATIONAL ASSOCIATION OF BROAD-CAST ENGINEERS AND TECHNICIANS, CIO, PETITIONER 2COLUMBIA BROADCASTING SYSTEM, INC.andMOTION PICTURE FILMEDITORS, LOCAL776OF THE INTERNATIONAL ALLIANCE OF THEATRICALSTAGE EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THEUNITED STATES AND CANADA,AFL,PETITIONER.CasesNos.13-RC-1888 and 21-RC-1983.December 17,,-951Decision and Direction of ElectionsUpon separate petitions duly filed, hearings were held in Case No.13-RC-1888 before I. M. Lieberman, hearing officer, at Chicago, Illi-iThe ColumbiaBroadcasting System,Inc., of California is a wholly owned subsidiary ofThe Columbia Broadcasting System,Inc.For purposes of this decision,we shall treat thetwo corporationsas oneemployer.2The name ofthe Petitionerin Case No.13-RC-1888 appears as amendedat the hearing.97 NLRB No. 81. COLUMBIA BROADCASTING SYSTEM, INC.567nois, and Irving M. Friedman, hearing officer, at New York City, and inCase No. 12-RC-1983 before Jerome A. Reiner, hearing officer, at LosAngeles, California.The hearing officers' rulings made at the hear-ings are free from prejudicial error and are hereby affirmed 3Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer .43.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit or units :In Case No. 13-RC-1888, NABET seeks representation of an Em-ployer-wide unit composed of employees engaged in the design, con-struction,maintenance, and operation of the Employer's technicalfacilities for radio and television broadcasting and recording, includ-ing film cutters and editors, motion picture cameramen, employeesengaged in "front and rear" projection, the lighting director in theLos Angeles television station, engineers in the general engineeringand the engineering research and development departments, drafts-men, and machinists. It would exclude sound effects men employedin the Chicago operations presently represented by AFRA; platterturners and turntable operators in the Chicago and St. Louis opera-tions, presently represented by AFM; 8 and lighting and special visual8Columbia Broadcasting System, Inc., the Employer in Case No 21-RC-1983, andNational Association of Broadcast Engineers and Technicians,CIO, herein called NABET,the Intervenor in that case,moved to dismiss the petition in Case No.21-RC-1983, on theground that the employees involved had been included within the scope of the unit requestedby NABET's petition in Case No.13-RC-1888,and that the issues concerning them hadbeen fully litigated in that case.The hearing officer referred this motion to the Board.As the petitioner in Case No.21-RC-1983,herein called Local 776, was not a party to theproceedings in Case No.13-RC-1888-although the international organization with whichLocal 776 is affiliated was such a party, and participated fully in that case-we shall denythe motion to dismiss.Moreover, as the record developed in Case No.21-RC-1983 supple-ments and amplifies the record in Case No 13-RC-1888 in respect to the film cutters andeditors in Los Angeles,the two cases are hereby consolidated for purposes of this decision.4 The following labor organizations were permitted to intervene in Case No.13-RC-1888upon a showing of contractual or other representative interest:International Brotherhoodof ElectricalWorkers,AFL, herein called IBEW;International Alliance of TheatricalStage Employees and Moving Picture Machine Operators of the United States and Canada,AFL, herein called IATSE ; Local No. 1, IATSE,herein called Local No. 1; AmericanFederation of Musicians,AFL, herein called AFM;and American Federation of RadioArtists, hereincalled APRA.The following labor organizations were permitted to intervene in Case No.21-RC-1983upon the basis of their interest established in Case No. 13-RC-1888: NABET,the Petitionerin Case No.13-RC-1888;and IBEW Local 45.6The only interest of AFRA and AFM in these proceedings was by virtue of representationof these employees whom NABET, the Petitioner in Case No 13-RC-1888, agreed to exclude.Having been satisfied as to their exclusion,AFRA and AFM withdrew from furtherparticipation in the proceedings. 568 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffects employees in the New York City operations, presently repre-sented by IATSE Local 16-IBEW, the present contractual representative of a unit of the Em-ployer's technical employees, agrees with NABET's position, anddesires to,participate in an election in the unit asserted by NABET tobe appropriate.IATSE takes no position as to NABET's (andIBEW's) request for inclusion of the engineering employees, drafts-men, and machinists, but contends that the employees described asfilm cutters and editors, cameramen, employees engaged in "front andrear" projection, and the lighting director in the Los Angeles televi-sion operation, should be excluded.The Employer would excludethese same employees, and would also exclude the engineering em-ployees, the draftsmen, and machinists.The Employer further urgesthat the unit found to be appropriate by the Board should be describedaccording to the functions of its various employees, rather thanaccording to their classifications or job titles.In Case No. 21-RC-1983, IATSE Local 776 seeks to represent aunit composed of film and magnetic tape cutters and editors employedby the Employer at two Los Angeles locations, excluding all other em-ployees.Local 776, however, limits its request for inclusion of mag-netic tape editors and cutters to those who cut and edit magnetic tapethat is used for the purpose of synchronization with motion picturefilm or as a substitute therefor. It would not include employeeswhose work on magnetic tape pertains solely to audio recording orpresentation.NABET and IBEW Local 45 contend that the separateunit requested is inappropriate, and that these employees properly arepart of the Employer-wide technicians' unit.The Employer agreeswith the request for a separate unit of Los Angeles film cutters andeditors, but contends that all magnetic tape cutting and editing em-ployees appropriately belong in the unit with its other technicalemployees.Apart from artists and announcers, the Employer's television broad-casting operations employees may be roughly divided into two groups :those who make use of technical skills,' and those engaged in the tra-ditional stage crafts, such as stage electricians, stage carpenters, and6 IATSE Local 1 intervened solely to assert its interest in the lighting and special visualeffects employees in New York City.7These employees have experience in working with electronic equipment.For job titlepurposes some of the technicians are classified as "supervisors"and "assistant super-visors."These supervisors and assistant supervisors have no power to hire, discharge,or to effect any change in the status of any of the Employer's employees,or effectively torecommend any such action.All parties have agreed that they are not supervisors withinthe meaning of the Act.Others are classified as technicians and assistant technicians,master control video-shaddrs,and audio men.Working with them are employees whosefunction is to push cameras mounted on wheeled pedestals and microphone booms, andmen who move cables, drive equipment trucks,and mechanics who do the maintenancework on such trucks. COLUMBIA BROADCASTING SYSTEM, INC.569stageproperty men.8Thereis in generalno disputeas to the alloca-tion of these two groups of employees.Thus IATSE, which has tra-ditionally represented employees in the stage crafts, does not in gen-eral claim torepresent the technical employees.Likewise, neitherIBEW nor NABET desires to represent any of the traditional stagecrafts.Between these two roughly defined groups, thereare certainclassifications claimed by NABET and IBEW, on the one hand, andby IATSE, on the other; they are "fringe"categoriesnot fittingclearly into either the technical or stage craft patterns.The follow-ing are the classificationsin dispute in this proceeding :Motion picture cameramen and film cutters and editors:These em-ployees are sought to be included by NABET and IBEW on the basisof bargaining history.At the Employer's New York operations, theseemployees have been represented by IBEW as part of the unit of tech-nical employees since approximately 1946.Their interests do notappear to be so divergent from those of the other employees in thetechnical unit as to require that we now exclude them.Moreover, nolabor organization here seeks to represent them on any other basis.We find no merit in the contention of the Employer and IATSE thatsuch employees should be excluded from the unit, and shall include theNew York cameramen, film cutters, and editors in theunitof technicalemployees.The film cutters and editors at the Employer's Los Angeles opera-tions,' however, have been expressly excluded from the IBEW's mostrecent Nation-wide contract for the technical employees,June 30, 1950, for a 1-year period.Before this, the Los Angeles filmcutters and editors had been included in the technical unit.These arethe employees whom Local 776 seeks to represent as a separate unit byits petition filed in Case No. 21-RC-1983.The Los Angeles film cutters and editors work at two locations-afilm editor and two assistant editors at Station KTSL, and two filmeditors and four assistants at the CBS studio, both in Hollywood.The editor and his assistants at KTSL are engaged solely in preparing,for use on television broadcasts, motion picture film on which is im-pressed a sound track as an integral part of the film.The employeesat the CBS studio perform a similar task, but also cutand edit mag-netic tape which carries sound to accompany the motion picture film.The Employer opposes the inclusion of magnetic tapecutters and edi-tors in the proposed unit of Los Angeles film cutters and editors, on theground that those working on magnetic tape were not excluded fromIBEW's recent contract, and that they appropriately belong in the8In the latter group are included various kinds of stage hands,and wardrobe and makeupmen.9There are no cameramen employed by the Employer at Los Angeles. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit of technical employees.Local 776 concedes, however, that it doesnot seek to represent employees who work on magnetic tape forpurposes other than for use with film, such as for recording the audioportion of a radio program. It limits its request to those editingmagnetic tape used either "for purposes of synchronization in conjunc-tion with the editing of motion picture film or as a substitute for mo-tion picture film."The unit sought thus is limited to employees whoseprimary function is that of cutting and editing motion picture film,and does not include employees editing magnetic tape as their primaryduty.The bargaining history before June 30, 1950, involving the LosAngeles film cutters and editors and the inclusion of similar employeesat New York City, indicates that film editors and cutters may appro-priately bargain in a unit with technical employees.On the otherhand, as these employees in Los Angeles are now excluded from theNation-wide technical unit, and as IATSE Local 776, the Petitioner inCase No. 21-RC-1983, is seeking to represent them separately, webelieve that these employees should not be joined in the broader unitwithout first being given the opportunity to express their desires as tounit placement in an election.We shall, therefore, direct that aseparate election be held in a voting group consisting of the Employer'sfilm cutters and editors in Los Angeles.The lighting director in Los Angeles:There is only one individualin this category at the Employer's Los Angeles operations. In New-York City the lighting directors are included in a separate unit ofemployees engaged in television lighting and special visual effects, forwhich IATSE Local 1 was recently certified as the representative pur-suant to a consent election.The Los Angeles lighting director, likehis New York counterparts, possesses training and knowledge in theart of dramatic lighting and background.Like them, he prepareslighting plans for television presentations, which are carried intoeffect by the stage hands and stage electricians.His contacts appearto be more with the programming and stage craft employees than withthe technicians.We believe that he does not possess sufficient interestsin common with the technical employees to justify his inclusion in thetechnical unit io-Employees engaged in front and rear projections:Thisprocessconsistsof the projection of moving or still pictures on a screen toserveas scenic background for a television presentation."The rec-10At the hearing,the Employer contended that the Los Angeles lighting director shouldbe excluded as a supervisor for the reason that he may in the future supervise otheremployees who are later to-be employed.As we have excluded him for other reasons, weneed not pass upon this contention.11This is distinguished from "telecine,"wherein the picture is projected directly intothe face of the television camera.All parties agree that telecine operators are appro-priately within the unit of technical employees. COLUMBIA BROADCASTING SYSTEM, INC.571ord is clear that this is basically a part-time assignment, performedsometimes by the Employer's technicians, and at other times bystage hands.The Employer has no employees who perform this asa principal function.Those who perform it are paid no special rate,brit continue to be paid at the rate they earn in their principal em-ployment.It is clear that those who perform this function on a minorpart-time basis retain their status either as technicians and thus arewithin the unit, or as stage hands and thus are without the unit.Because there are no employees who now perform this disputed func-tion a sufficient portion of their time to be denominated : "front andrear projectionists," we shall make no present determination as tothe inclusion of front and rear projectionist in the unit 12Engineers in the General Engineering and Engineering Researchand Development Departments:These employees design and developequipment and plant installations, engage in research, and performother services for which they are qualified by reason of their advancedtraining and engineering experience.The parties agree, and therecord establishes, that they are professional employees within themeaning of the Act. The parties further recognize that, as pro-fessional employees, they may not be included within the technicalunit unless the Board accords them a separate self-determinationelection 13The Employer contends that they cannot in any event be .includedin the same unit with the technicians because of their different super-vision, functions, education, and training, and the fact that therehas been no bargaining history covering them as there has been inthe case of the other employees in the unit.The Board, however,has frequently found that employees possessing the advanced qualifica-tions and performing the functions of professional employees, suchas those involved in this case, may, if they so desire, be joined in aunit with technical employees. Indeed, the provisions of the Act,which provide for an expression of choice as to unit by professionalemployees, indicate that professional employees need not necessarilybe represented in a separate unit.As we perceive no sufficient reasonhere to depart from established Board practice, we shall direct thata separate election be held among the professional employees todetermine whether or not they desire to be included in the unit withthe technical employees.'8Were there such employees,the record supports a finding that their interests wouldbe aligned with those of the stage hands rather than the technicians.No special knowl-edge of electronics is required,such as, In general, is characteristic of the technicalemployees.The work pertains to the providing of scenic background,which,like stage light-Ing; is traditionally the function of members of stage hands groups.Cf.National Broad-casting Company, Inc.(supplemental decision),95 NLRB 736.28 Section 9 (b) (1) of the Act provides,in substance,that the Board shall-not findappropriate a unit including both professional and nonprofessional employees unless amajority of the professional employees vote for such Inclusion. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDDraftsmen:These employees are part of the engineering researchand development department and work under the supervision ofthe design engineer.They are engaged in preparing drawings andtracings of equipment planned 'by the professional engineers.Since1947, they have been represented by IBEW in a separate unit.TheBoard has frequently held that the interests of draftsmen are such thatthey may be included in the unit with technical employees 14Weperceive no sufficient reason why, in the present case, the draftsmenmay not appropriately be included in the technical unit, and as theonly labor organizations here seeking to represent the draftsmenare seeking them as part of the broader technical unit, we shall includethem 15Machinists:The machinists, who are also employed in the engineer-ing and research development department, construct and assembleelectronic mechanisms from blueprints prepared by the draftsmen, inaccordance with standard machine shop practice.Like the draftsmen,they have been represented since 1946 by IBEW in a separate unit.The Employer asserts, in effect, that both the bargaining history andthe fact of their employment as skilled craftsmen in the machiniststrade, demonstrates the possession of such divergent interests thatthey should not be joined for purposes of collective bargaining withthe employees in the technicians' unit.However, their possible pos-session of craft status--which we need not here determine-is not initself sufficient reason for excluding them from participation in bar-gaining on a broader basis.The record indicates that the unit oftechnicians of which the IBEW has been contractual representative,and which the parties have agreed in general to be appropriate in thiscase, is a broad grouping containing not only those technicians whosefunctions are dependent primarily upon their knowledge and trainingin electronics or skill in utilizing electronic equipment, but also in-cludes other categories who may not possess equivalent training orskill but who work in a close relationship with the others in the tech-nical unit.'In these circumstances, we do not believe that the inter-ests of the machinists,- whose work is the construction of electronicequipment, is so divergent, from those in the technical unit as to pre-clude their inclusion.As no labor organization seeks to representthe machinists on a separate basis, we shall include them.We shall direct elections among the following voting groups :(a)All technicians employed in the Employer's technical opera-tions departments and the engineering research and development de-14Kelsey Hayes Wheel Company,85 NLRB 666.elThe Waterous Company,92NLRB 76;Metz BakangCompany,92 NLRB 108.16Among suchemployees are thosewhose dutyis to push television camera dollies,thosewhose principalduty it isto drive trucks containing technical television or radio equip-ment, and the repairmen engaged in the maintenance of such trucks. COLUMBIA BROADCASTING SYSTEM, INC.573partment, in New York City and throughout the United States,including technicians employed in the laboratory in the general en-gineering department, draftsmen and machinists in the engineeringresearch and development department, and motion picture cameramenand film editors and cutters in New YorkCity,but excluding filmeditors and cutters at the Employer's Los Angeles, California, estab-lishments, sound effects employees employed at Chicago, Illinois, turn-table operators employed at Chicago, Illinois, and St. Louis, Missouri,lighting directors and special visual effects employees in New YorkCity and the lighting director in Los Angeles, California, engineersin the general engineering and engineering research and developmentdepartments, stage hands, manual or mechanical cueing and titling em- -ployees,-guards, watchmen, and all supervisors as defined in the Act'7(b)All film editors and cutters employed at the Employer's LosAngeles, California, establishments, including those who cut and editmagnetic tape used in conjunction with or as a substitute for motionpicture film, but excluding magnetic tape editors and cutters, all otheremployees, and all supervisors as defined in the Act.(c)All the Employer's engineers employed at its New York gen-eral engineering and engineering research and development depart-ments, excluding all other employees and all supervisors as defined inthe Act.If a majority voting in group (b) vote for IATSE Local 776, theywill be taken to have indicated their desire to constitute a separateappropriate unit, and the Regional Director conducting the electionherein is instructed to issue a certification of representatives to IATSELocal 776 for the unit described in subparagraph (b) of paragraphnumbered 4, which the Board under such circumstances finds to beappropriate for purposes of collective bargaining.The employees in the professional voting group (c) will be askedtwo questions on their ballot : (1) Do you wish the professional em-ployees to be included with the unit of the Employer's technicalemployees?, (2) Do you wish to be represented for purposes of col-lective bargaining by National Association of Broadcast Engineerand Technicians, CIO, or by International Brotherhood of ElectricalWorkers, AFL, or by International Alliance of Theatrical Employeesand Moving Picture Machine Operators of the United States andCanada, AFL, or by none? If a majority of the professional em-17Although the Employer contended at the hearing that the unit found appropriate bythe Board should be described according to the functions of its various employees ratherthan according to their classifications or job titles,in its brief it offered an alternative unitdescription,which, with some modifications to conform to this decision, is that set forthabove.We find it infeasible to describe the employees who appropriately should be includedin this unit according to their functions. DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees vote "yes" to the first question, indicating their wish to beincluded in a unit with the nonprofessional employees, they will beso included.Their votes on the second question will then be countedtogether with the votes of the nonprofessional voting group (a) todecide their representative for the Employer-wide unit described ingroup (a), and the Regional Director conducting the election directedherein is instructed to issue, a certification of representatives to thelabor organization for whom a majority of the employees voting casttheir ballots.If, on the other hand, a majority of the professionalemployees voting in group (c) vote against inclusion, they will not beincluded with the nonprofessional employees, and their votes on thesecond question will then be counted to decide whether and which labororganization they want to represent them in a separate professionalunit'$[Text of Direction of Elections omitted from publication in thisvolume.]isOhio Steel Foundry Company,92 NLRB 683. .WOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION, LOCALNo.234, AFLandAcousTlENGINEERING COMPANYWOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION, LOCALNo.234, AFLandLATHING AND PLASTERING CONTRACTORS ASSOCIATIONorATLANTA.Cases Nos. 10-CC-24 and 10-CC-25.December 18,1951Decision and OrderOn September 14, 1951, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated its powersin connection with this case to a three-member panel[Chairman Herzog and MembersHouston and Murdock].97 NLRB No. 84.